DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: the cylinder sensing device in claim 1, and the material box sensing device in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections — 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1–8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 provides for “at least one radiator” (lns. 11–12). The limitation renders the claim indefinite because it’s completely unclear what this element is. A radiator is commonly defined as a heat exchanger to transfer thermal energy. The claims and disclosure already provide for a heating coil; whether this coil is supposed to be a resistive heating coil or an inductive heating coil is not made clear. The specification does not elaborate on what this radiator is supposed to be. The figures seem to depict radiator element 28 as a fan, as though the fan is supposed to cool some part of the apparatus (somewhat related to radiation, as heat exchange), but given its position, it’s unclear how a fan would work. The Office cannot properly guess what this element is supposed to be, and will be ignored when comparing the claims to the prior art. Applicant should address, by argument and amendment, what this element is.
Claim 1 recites “a cylinder sensing device” (ln. 24), and claim 6 recites “a material box sensing device.” These limitations invokes 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure does not elaborate on what each “device” is supposed to be. The Office guesses that the cylinder sensing device is supposed to be a limit switch, but it is doubtful that Applicant can add this to the disclosure without adding new matter. It is furthermore unclear how this device is supposed to be “installed on the two sides of the feeding cylinder,” since the figures only show one element 8 on one side of the cylinder, e.g. in fig. 5. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 2–5, 7, and 8 are rejected due to dependency upon a rejected claim.

Claim Rejections — 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1–3 and 5–7 are rejected under 35 U.S.C. 103 as being unpatentable over Nakai et al. (JP 2006-061183 A) in view of Xu et al. (US Pub. 2016/0106259), Zhang (CN 109730523 A), and Liu et al. (CN 106889870 A).
Claim 1: Nakai (referencing the general embodiment disclosed in all figures other than 19 and 20, as well as compatible the embodiment shown in fig. 19) discloses a machine body (1, 2, 3), including at least a support body (ibid.);
a food frying pot (6, 7), including at least a hollow outer case body (7) mounted on the support body, in which the outer case body is pivotally installed (via 32, 33) with an adding-material angle (established by any of lock pin receiving holes 44 to establish rotation angle α) in order to control the operating position of the outer case body, and the outer case body is recessively installed with a notch from the outside toward the inside (based on Applicant’s disclosure, “notch” is interpreted as “gap,” which in Nakai is shown between 125 and 6 in fig. 19), and the interior of the notch is pivotally installed with an inner frying pot (6) which is pivotally installed with an inner pot motor (28, axis Y–Y), and in which the periphery of the inner frying pot is installed with a heat-resistant support board (maybe 13, though not shown in fig. 19, but in any event 125 in fig. 19 would qualify) whose outside is installed in attachment with a heating coil (124); and
a master controller (figs. 21 and 22), respectively connected the inner pot motor (via 128) and the heating coil (via 132).
Nakai does not disclose its inner frying pot bottom being pivotally installed with the inner pot motor.
However, Xu discloses its inner frying pot (11) bottom being pivotally installed with an inner pot motor (2), and it would have been obvious to one of ordinary skill in the art to employ Xu’s arrangement over Nakai’s as it works well with heating coils (as shown in fig. 19 of Nakai; element 12 in Xu).
Nakai does not disclose its outer case body being installed with a servo motor which memorizes the adding-material angle. Instead, Nakai uses a manually-operated lever 40.
However, Xu discloses a similar outer case body (12) being installed with a servo motor (3, 303, clearly a servo motor given that it can adjust position) which memorizes an adding-material angle (via 302), and it would have been obvious to one of ordinary skill in the art to replace the lever of Nakai with the motor of Xu to allow a user to automate the angling of the outer case body.
Nakai does not disclose a temperature sensing device set up to sense the temperature of the outer wall of the inner frying pot through the heat-resistant support board thereby further controlling the temperature of the inner fry pot upon heating it.
However, Xu discloses a temperature sensing device (502) set up to sense the temperature of an outer wall of an inner frying pot (11) to control the temperature of the inner fry pot upon heating it (via the remaining elements of electromagnetic heating controlling device 5, and 12), and it would have been obvious to one of ordinary skill in the art to add the temperature sensing device of Xu to Nakai, specifically to the heat-resistant support board given its proximity to where the frying pot is heated, to allow a user to effectively control the temperature of the frying pot via feedback.
Nakai does not disclose a material adding device, including a base fixedly installed on the support body, in which a movable seat is installed on the base, and a driven gear is provided on the outside of the movable seat, and the driven gear meshes with a driving gear together such that the driving gear can drive the driven gear to move along with the movable seat, and in which at least one material placement box is placed on the movable seat and is made of a metal material that can be attracted by magnetic force, and the base also includes a feeding cylinder and an attracting device, and the feeding cylinder and the attracting device are conjunctively assembled, and a cylinder sensing device is installed on the two sides of the feeding cylinder, and the cylinder sensing device is electrically connected to the feeding cylinder.
However, Zhang discloses a material adding device (see fig. 5), including a base (80) fixedly installed on a support body (ascertainable from figs. 1 and 5), in which a movable seat (21) is installed on the base, and a driven gear (connecting 25 and 26) is provided on the outside of the movable seat (see fig. 5), and the driven gear meshes with a driving gear (via 26) together such that the driving gear can drive the driven gear to move along with the movable seat, and in which at least one material placement box (23) is placed on the movable seat and is made of a metal material (242) that can be attracted by magnetic force (electromagnet 241), and the base also includes a feeding cylinder (25) and an attracting device (241), and the feeding cylinder and the attracting device are conjunctively assembled (see fig. 5), and a cylinder sensing device is installed on the two sides of the feeding cylinder, and the cylinder sensing device is electrically connected to the feeding cylinder.
Zhang does not explicitly disclose any cylinder sensing device, which, as per the commentary in the § 112(b) rejection above indicates, the Office interprets as a limit switch, where it is unclear how the device is to be on two sides of the feeding cylinder.
However, Liu discloses a similar material adding device (see figs. 7 and 8) with a cylinder sensing device (430-3, shown in fig. 14).
It would have been obvious to one of ordinary skill in the art to add the material adding device of Zhang to the food device of Nakai to automate the supply of food ingredients, while also including the cylinder sensing device of Liu to provide means to ensure that the feeding cylinder of the material adding device of Zhang is properly positioned.
Claim 2: Nakai discloses at least two guide wheels (16) being respectively installed on the edge of the notch opening (visible at least in fig. 4), a guide board is further arranged on the edge of the notch opening in the outer case body, and the guide board is oppositely located between the two guide wheels.
Nakai does not disclose a guide board arranged on the edge of the notch opening in the outer case body, the guide board being oppositely located between the two guide wheels.
However, Liu discloses a guide board (211-1) arranged analogously (see fig. 2).
It would have been obvious to one of ordinary skill in the art to install the guide board of Liu into the outer case body to provide means to help guide food cooked in the pot to a target. Furthermore, given the position of the guide wheels of Nakai, it would be natural to install the guide board between a pair of them where the cooked material would be dispensed from the pot.
Claim 3: Modified as per claim 1 above, Zhang discloses the driven gear applying a rack (26) and is embedded on the bottom surface of the movable seat (via 11), and the driving gear is installed inside the support body (effectively at 80) and passes through the base from below so as to mesh with the driven gear (see fig. 5).
Commentary: It’s not totally unclear what the “rack” is, but Applicant is invited to correct it or make it more exact, if it does not fit its mapping onto the prior art.
Claim 5: Modified as per claim 1 above, Zhang discloses the attracting device using at least one electromagnet (241) and, after being energized, the electromagnet can generate a magnetic force to attract and attach to the material placement box (“relay control”).
Claim 6: Modified as per claim 1 above, Zhang discloses a material box sensing device being installed beside the attracting device and is electrically connected to the attracting device (this function clearly implied given that “the relay has the function of [a] switch” when electromagnet 241 and plate 242 are proximate).
Claim 7: Modified as per claim 1 above, Xu discloses the edible fluid adding angle ranging from 5° to 15° (Xu can presumably adopt any angle, given all of its figs. 14–19).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1–8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1–7 of copending Application No. 16/890,479 in view of Zhang (CN 109730523 A) and Liu et al. (CN 106889870 A).
 Reference patent application claims 1–8 disclose or render obvious all of the claimed subject matter in this application except for the material adding device, which is taught by Zhang and Liu as explained in the § 103 rejection of the claims above.
This is a provisional nonstatutory double patenting rejection.

Allowable Subject Matter
Claims 4 and 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) as well as the provisional double patenting rejection set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Zhang (US Pub. 2015/0122133), Pomroy (US Pat. 4,571,474), Smith (US Pat. 9,693,654), Liu (CN 106419478 A).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J. NORTON whose telephone number is (571)272-5174. The examiner can normally be reached 10:30 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime A. Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN J NORTON/Primary Examiner, Art Unit 3761